BERRY PLASTICS CORPORATION, as Issuer, and certain Note Guarantors First Priority Senior Secured Floating Rate Notes due 2015 INDENTURE Dated as of April 21, 2008 WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee TABLE OF CONTENTS Page ARTICLE 1 DEFINITIONS AND INCORPORATION BY REFERENCE SECTION 1.01. Definitions 1 SECTION 1.02. Other Definitions 29 SECTION 1.03. Incorporation by Reference of Trust Indenture Act 31 SECTION 1.04. Rules of Construction 31 ARTICLE 2 THE SECURITIES SECTION 2.01. Amount of Securities 32 SECTION 2.02. Form and Dating 33 SECTION 2.03. Execution and Authentication 33 SECTION 2.04. Registrar and Paying Agent 33 SECTION 2.05. Paying Agent to Hold Money in Trust 34 SECTION 2.06. Holder Lists 34 SECTION 2.07. Transfer and Exchange 34 SECTION 2.08. Replacement Securities 35 SECTION 2.09. Outstanding Securities 35 SECTION 2.10. Temporary Securities 35 SECTION 2.11. Cancellation 36 SECTION 2.12. Defaulted Interest 36 SECTION 2.13. CUSIP Numbers, ISINs, etc. 36 SECTION 2.14. Calculation of Principal Amount of Securities 36 ARTICLE 3 REDEMPTION SECTION 3.01. Redemption 36 SECTION 3.02. Applicability of Article 36 SECTION 3.03. Notices to Trustee 36 SECTION 3.04. Selection of Securities to Be Redeemed 37 SECTION 3.05. Notice of Optional Redemption 37 SECTION 3.06. Effect of Notice of Redemption 37 SECTION 3.07. Deposit of Redemption Price 38 SECTION 3.08. Securities Redeemed in Part 38 ARTICLE 4 COVENANTS SECTION 4.01. Payment of Securities 38 SECTION 4.02. Reports and Other Information 38 SECTION 4.03. Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock and Preferred Stock 39 SECTION 4.04. Limitation on Restricted Payments 43 SECTION 4.05. Dividend and Other Payment Restrictions Affecting Subsidiaries 47 SECTION 4.06. Asset Sales 49 SECTION 4.07. Transactions with Affiliates 51 SECTION 4.08. Change of Control 53 SECTION 4.09. Compliance Certificate 55 SECTION 4.10. Further Instruments and Acts 55 SECTION 4.11. Future Note Guarantors 55 SECTION 4.12. Liens 55 SECTION 4.13. Maintenance of Office or Agency 55 SECTION 4.14. Amendment of Security Documents 56 SECTION 4.15. After-Acquired Property 56 SECTION 4.16. Termination and Suspension of Certain Covenants 57 ARTICLE 5 SUCCESSOR COMPANY SECTION 5.01. When Issuer May Merge or Transfer Assets 57 ARTICLE 6 DEFAULTS AND REMEDIES SECTION 6.01. Events of Default 59 SECTION 6.02. Acceleration 61 SECTION 6.03. Other Remedies 61 SECTION 6.04. Waiver of Past Defaults 61 SECTION 6.05. Control by Majority 62 SECTION 6.06. Limitation on Suits 62 SECTION 6.07. Rights of the Holders to Receive Payment 62 SECTION 6.08. Collection Suit by Trustee 62 SECTION 6.09. Trustee May File Proofs of Claim 62 SECTION 6.10. Priorities 63 SECTION 6.11. Undertaking for Costs 63 SECTION 6.12. Waiver of Stay or Extension Laws 63 ARTICLE 7 TRUSTEE SECTION 7.01. Duties of Trustee 63 SECTION 7.02. Rights of Trustee 64 SECTION 7.03. Individual Rights of Trustee 65 SECTION 7.04. Trustee’s Disclaimer 65 SECTION 7.05. Notice of Defaults 65 SECTION 7.06. Reports by Trustee to the Holders 66 SECTION 7.07. Compensation and Indemnity 66 SECTION 7.08. Replacement of Trustee 66 SECTION 7.09. Successor Trustee by Merger 67 SECTION 7.10. Eligibility; Disqualification 67 SECTION 7.11. Preferential Collection of Claims Against the Issuer 67 ARTICLE 8 DISCHARGE OF INDENTURE; DEFEASANCE SECTION 8.01. Discharge of Liability on Securities; Defeasance 68 SECTION 8.02. Conditions to Defeasance 69 SECTION 8.03. Application of Trust Money 70 SECTION 8.04. Repayment to Company 70 SECTION 8.05. Indemnity for U.S. Government Obligations 70 SECTION 8.06. Reinstatement 70 ARTICLE 9 AMENDMENTS AND WAIVERS SECTION 9.01. Without Consent of the Holders 70 SECTION 9.02. With Consent of the Holders 71 SECTION 9.03. Compliance with Trust Indenture Act 72 SECTION 9.04. Revocation and Effect of Consents and Waivers 72 SECTION 9.05. Notation on or Exchange of Securities 72 SECTION 9.06. Trustee to Sign Amendments 72 SECTION 9.07. Payment for Consent 73 SECTION 9.08. Additional Voting Terms; Calculation of Principal Amount 73 ARTICLE 10 RANKING OF NOTE LIENS SECTION 10.01. Relative Rights 73 ARTICLE 11 COLLATERAL SECTION 11.01. Security Documents 74 SECTION 11.02. Notes Collateral Agent 74 SECTION 11.03. Authorization of Actions to Be Taken 75 SECTION 11.04. Release of Liens 76 SECTION 11.05. Filing, Recording and Opinions 77 SECTION 11.06. [Intentionally omitted] 77 SECTION 11.07. Powers Exercisable by Receiver or Trustee 77 SECTION 11.08. Release Upon Termination of the Issuer’s Obligations 77 SECTION 11.09. Designations 78 SECTION 11.10. Taking and Destruction 78 ARTICLE 12 GUARANTEES SECTION 12.01. Guarantees 78 SECTION 12.02. Limitation on Liability 80 SECTION 12.03. Successors and Assigns 80 SECTION 12.04. No Waiver 80 SECTION 12.05. Modification 80 SECTION 12.06. Execution of Supplemental Indenture for Future Note Guarantors 81 SECTION 12.07. Non-Impairment 81 ARTICLE 13 MISCELLANEOUS SECTION 13.01. Trust Indenture Act Controls 81 SECTION 13.02. Notices 81 SECTION 13.03. Communication by the Holders with Other Holders 82 SECTION 13.04. Certificate and Opinion as to Conditions Precedent 82 SECTION 13.05. Statements Required in Certificate or Opinion 82 SECTION 13.06. When Securities Disregarded 83 SECTION 13.07. Rules by Trustee, Paying Agent and Registrar 83 SECTION 13.08. Legal Holidays 83 SECTION 13.09. GOVERNING LAW 83 SECTION 13.10. No Recourse Against Others 83 SECTION 13.11. Successors 83 SECTION 13.12. Multiple Originals 83 SECTION 13.13. Table of Contents; Headings 83 SECTION 13.14. Indenture Controls 83 SECTION 13.15. Severability 83 Appendix A – Provisions Relating to Initial Securities, Additional Securities and Exchange Securities EXHIBIT INDEX Exhibit A – Form of Initial Security Exhibit B – Form of Exchange Security Exhibit C – Form of Transferee Letter of Representation Exhibit D – Form of Supplemental Indenture CROSS-REFERENCE TABLE TIA Section Indenture Section 310 (a)(1) 7.10 (a)(2) 7.10 (a)(3) N.A. (a)(4) N.A. (b) 7.08; 7.10 (c) N.A. 311 (a) 7.11 (b) 7.11 (c) N.A. 312 (a) 2.06 (b) 13.03 (c) 13.03 313 (a) 7.06 (b)(1) N.A. (b)(2) 7.06 (c) 7.06 (d) 4.02; 4.09 314 (a) 4.02; 4.09 (b) N.A. (c)(1) 13.04 (c)(2) 13.04 (c)(3) N.A. (d) N.A. (e) 13.05 (f) 4.10 315 (a) 7.01 (b) 7.05 (c) 7.01 (d) 7.01 (e) 6.11 316 (a)(last sentence) 13.06 (a)(1)(A) 6.05 (a)(1)(B) 6.04 (a)(2) N.A. (b) 6.07 317 (a)(1) 6.08 (a)(2) 6.09 (b) 2.05 318 (a) 13.01 N.A.
